Citation Nr: 0941431	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  09-26 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for liver disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel




INTRODUCTION

The veteran served on active duty from October 1984 to 
October 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2008 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in September 2008, a statement of the 
case was issued in June 2009, and a substantive appeal was 
received in July 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Shortly after certification to the Board, in an October 2009 
submission, the Veteran requested a videoconference hearing 
before the Board.  As such, the case must be returned to 
schedule such a Board hearing at the St. Petersburg RO.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
videoconference Board hearing in St. 
Petersburg, Florida.  Once the hearing is 
conducted, or in the event the Veteran 
cancels his hearing request or otherwise 
fails to report, the case should be 
returned to the Board. 

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


